DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7-14 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable by Cai et al. (US 2014/0110798 A1) as taught by Park et al. (US 9,899, 321 B1).
Regarding claim 1, Cai teaches in Figures 2A-2P and related text e.g. a method of forming a semiconductor device (2A-2O), the method comprising: providing a substrate (10; Fig.2M) having a gate (50B) with a first side and a second side and with a gate cap (52) thereon, 
the substrate having a spacer material (20; Fig.2M) adjacent the first side and the second side of the gate (both side surfaces of 50A), the spacer material adjacent the first side of the gate is a first spacer and the spacer material adjacent the second side of the gate is a second spacer (the first spacers 20 is on the left side of the gate and the second spacer 20 is on the right of the gate 50B; Fig.2M; Para. 0030), a source material(24; Fig.2M; Para. 0030) with a source cap (26 formed on top of the source can be a source cap) is on an opposite side of the spacer material adjacent the first side of the gate, a drain material (24; Fig.2M; Para. 0030) with a drain cap (26 formed directly on top of the drain can be a drain cap) is on an opposite side of the spacer material adjacent the second side of the gate, and a dielectric (28R; Fig.2M) on opposite sides of the source material from the first spacer and on opposite sides of the drain material from the second spacer (28R is formed on the opposite side of the first spacer and the second spacer); forming a mask (different than claimed invention 30; Fig.2M) on a surface of the gate cap, spacer material, source cap, drain cap and dielectric (30 is formed on a surface of each the of the spacer and the drain can and source cap), the mask having an opening exposing the surface of one or more of the gate cap, source cap or drain cap (mask exposing 18); and selectively etching one or more of the gate cap, source cap or drain cap through the opening in the mask to expose a top of one or more of the gate, source material or drain material forming a gap (etching the spacer then forming a gap and exposing the drain and source material; Fig.2N), wherein at least 
Cai does not explicitly teach forming a mask on layer 30. Cai teaches a mask can be used when selectively etching (Para.0038).
However, Park teaches covering part of the substrate (124: Fig. 2C) and etching part of the substrate through the opening (124; Fig.2D). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date, to form a mask on the substrate in the etching process of Cai as taught by Park for the purpose of protecting the top layers of the device. 
Furthermore, would have been obvious to one of ordinary skill in the art before the effective filling date, to form a mask on the substrate in the etching process of Cai as taught by Park since it is very well known in the art to use a mask while performing an etching process on a device. 
Regarding claim 2, Cai teaches in Figures 2A-2P and related text e.g. gate comprises a metal (50B).
Regarding claim 3, Cai teaches in Figures 2A-2P and related text e.g. each of the gate cap, source cap and drain cap are selected from the group consisting of Si3N4 (52 and 24; Fig.2M), Al2O3 or ZrO2)
Cai does not explicitly teach at least one of the gate cap, source cap or drain cap comprising a different material than at least one of the other of the gate cap, source cap or drain cap.
However, it would have been obvious to one of ordinary skill in the art before the effective filling date, to form the gate cap from a different material since it has been held to be 

Regarding claim 4, Cai teaches in Figures 2A-2P and related text e.g. a flowable silicon oxide (28; Para. 0030). 
Regarding claims 7 and 8, Cai teaches in Figures 2A-2P and related text e.g. the opening in the mask is formed over the gate cap and at least some of one or more of the source cap or drain cap (the mask formed over over 30; Fig.2N), wherein the opening in the mask is formed over one or more of the source cap or drain cap and at least some of the gate cap ( opening formed to remove the spacer, Fig.2N). 
Regarding claims 9 and 10, Cai teaches in Figures 2A-2P and related text e.g. wherein the spacer material comprises a low-k dielectric (Para. 0030), the low-k dielectric comprises one or more of SiOC or SiOCN (Para. 0030). 
Regarding claim 11, Cai teaches in figures 2A-2P and related text e.g. the mask comprises a spin-on carbon layer, hardmask and photoresist (124). 
Regarding claim 12, Cai teaches in figures 2A-2P and related text e.g. removing the mask (Removed the mask on 2N).  
Regarding claim 13, Cai teaches in figues 2A-2P and related text e.g. depositing a film in the gap (forming another spacer in the gap). 
Regarding claim 14, Cai teaches in figues 2A-2P and related text e.g. the selective etching is performed by an etch process (para. 0042). 

 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date, to form the etching process in the method of forming of Cai to be selectivity greater than or equal to about 12 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. See MPEP § 2144.05. 

Regarding claim 15, Cai teaches in Figures 2A-2P and related text e.g. a method of forming a semiconductor device (2A-2O), the method comprising: providing a substrate (10; Fig.2G) having a gate (16A) with a first side and a second side and with a gate cap (18A) thereon, the substrate having a spacer material (20; Fig.2G) adjacent the first side and the second side of the gate (both side surfaces of 16A), the spacer material adjacent the first side of the gate is a first spacer and the spacer material adjacent the second side of the gate is a second spacer (the first spacers 20 is on the left side of the gate and the second spacer 20 is on the right of the gate 16A; Fig.2G; Para. 0030), a source material(24; Fig.2G; Para. 0030) with a source cap (26 formed on top of the source can be a source cap) is on an opposite side of the spacer material adjacent the first side of the gate, a drain material (24; Fig.2G; Para. 0030) with a drain cap (26 formed directly on top of the drain can be a drain cap) is on an opposite side of the spacer material adjacent the second side of the gate, and a dielectric (28R; Fig.2G) on opposite sides of the source material from the first spacer and on opposite sides of the drain material from the second spacer (28R is formed on the opposite side of the first spacer and the second spacer); 
Cai does not explicitly teach forming a mask to remove the gate cap and then CMP process to lower the thickness of the layer 30.Cai teaches a mask can be used when selectively etching (Para.0038).
However, Park teaches covering part of the substrate (124: Fig. 2C) and etching the gate cap to remove the gate cap and expose the gate (106 removed in Fig.2D and exposing the gate). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date, to form a mask on the substrate in the etching process of Cai as taught by Park for the purpose of protecting the top layers of the device. 
Furthermore, would have been obvious to one of ordinary skill in the art before the effective filling date, to form a mask on the substrate in the etching process of Cai as taught by Park since it is very well known in the art to use a mask while performing an etching process on a device. 
Regarding claim 16, Cai teaches in Figures 2A-2P and related text e.g. each of the gate cap, source cap and drain cap are selected from the group consisting of Si3N4 (52 and 24; Fig.2M), Al2O3 or ZrO2)

However, it would have been obvious to one of ordinary skill in the art before the effective filling date, to form the gate cap from a different material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice MPEP § 2144.07.
Regarding claim 17, Cai teaches in figures 2A-2P and related text e.g. the mask comprises a spin-on carbon layer, hardmask and photoresist (124). 
Regarding claim 18, Cai teaches in Figures 2A-2P and related text e.g. a method of forming a semiconductor device (2A-2O), the method comprising: providing a substrate (10; Fig.2M) having a gate (50B) with a first side and a second side and with a gate cap (52) thereon, 
the substrate having a spacer material (20; Fig.2M) adjacent the first side and the second side of the gate (both side surfaces of 50A), the spacer material adjacent the first side of the gate is a first spacer and the spacer material adjacent the second side of the gate is a second spacer (the first spacers 20 is on the left side of the gate and the second spacer 20 is on the right of the gate 50B; Fig.2M; Para. 0030), a source material(24; Fig.2M; Para. 0030) with a source cap (38 formed on top of the source can be a source cap) is on an opposite side of the spacer material adjacent the first side of the gate, a drain material (24; Fig.2M; Para. 0030) with a drain cap (38 formed directly on top of the drain can be a drain cap) is on an opposite side of the spacer material adjacent the second side of the gate, and a dielectric (28R; Fig.2M) on opposite sides of the source material from the first spacer and on opposite sides of the drain material from the second spacer (28R is formed on the opposite side of the first spacer and the second spacer); forming a mask (different than claimed invention 30; Fig.2M) on a surface of the gate cap, 
Cai does not explicitly teach forming a mask on layer 30. Cai teaches a mask can be used when selectively etching (Para.0038).
However, Park teaches covering part of the substrate (124: Fig. 2C) and etching part of the substrate through the opening (124; Fig.2D). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date, to form a mask on the substrate in the etching process of Cai as taught by Park for the purpose of protecting the top layers of the device. 
Furthermore, would have been obvious to one of ordinary skill in the art before the effective filling date, to form a mask on the substrate in the etching process of Cai as taught by Park since it is very well known in the art to use a mask while performing an etching process on a device. 
Regarding claim 19, Cai teaches in Figures 2A-2P and related text e.g. each of the gate cap, source cap and drain cap are selected from the group consisting of Si3N4 (52 and 24; Fig.2M), Al2O3 or ZrO2)
Cai does not explicitly teach that the material of the gate cap is different than the source cap and drain cap. 

Regarding claim 20, Cai teaches in figures 2A-2P and related text e.g. the mask comprises a spin-on carbon layer, hardmask and photoresist (124). 

Claims 5 and 6 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable by Cai et al. (US 2014/0110798 A1) as taught by Park et al. (US 9,899, 321 B1) as applied to claim 1 above and further in view of Shima (US 2005/0098854 A1).
Cai teaches that the source and the drain material can further have silicide regions (not shown) may be formed on the exposed portions of the source/drain regions 24 and conductive contacts (Para. 0044). 
Cai does not explicitly teach the source and drain material comprises cobalt. 
However, Shima teaches the source/drain electrodes 34b are formed of cobalt silicide here, but the material forming the source/drain electrodes 34b is not limited to cobalt silicide (Para. 0118). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date, source and drain material comprises cobalt in the device of Cai and Park as taught by Shima since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice MPEP § 2144.07.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR S AMER whose telephone number is (571)270-3683.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOUNIR S AMER/            Primary Examiner, Art Unit 2894